DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
	The amendments received on Aug. 18, 2022, have been entered.  Claims 1, 3, 4, 7-10, 16-28, 30, 31, 35-41, 43-45, 47, and 49-57 are pending, claims 19-28, 30, 31, 35-41, 43-45, 48, 52-55, and 57 are withdrawn for being directed to non-elected inventions, and claims 1, 3, 4, 7-10, 16-18, 49-51, and 56 are examined in this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Obvious over Mattoon et al, Liu et al, Nguyen et al, and Palmer et al
Claims 1, 3, 4, 8, 9, 16-18, 49-51, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Mattoon et al (US Patent No. 5,824,511; issued on Oct. 20, 1998) in view of Liu et al (Appl. Microbio. Biotechnol (2013) Vol. 97; pp. 6113-6127; published online June 11, 2013), further in view of Nguyen et al (Current Microbiology (2007) Vol. 55; pp. 89-93), and further in view of Palmer et al. (Nature Reviews (2012) Vol. 10; pp. 483-496).  Applicant’s arguments in the response received on Aug. 18, 2022, have been fully considered but were not found to be persuasive.
The claims are directed to a bacterial cell comprising an exogenous nucleic acid molecule comprising, in the 5’ to 3’ direction, a first promoter sequence operably linked to a first nucleic acid encoding a signal peptide operably linked to a nucleic acid encoding a heme-containing polypeptide, wherein the signal peptide is a secretion signal peptide from the twin-arginine translocation (TAT) pathway or the secrection (SEC) secretion pathway; and a second nucleic acid encoding a heme biosynthesis pathway enzyme, wherein the second nucleic acid is operably linked to the first promoter sequence or is operably linked to a second promoter sequence wherein the bacterial cell secretes the heme-containing polypeptide (claim 1); including wherein the promoter is a constitutive promoter (claim 3), wherein the promoter is an inducible promoter (claim 4), wherein the heme-containing polypeptide further comprises a tag (claim 16), wherein the bacterial cell is a Bacillus cell (claim 49) and wherein the heme-containing polypeptide is loaded with a heme moiety when secreted (claim 56).
Mattoon claims expression of a hemoprotein (heme-containing polypeptide) in a host cell comprising a nucleic acid encoding a rate-limiting enzyme in a heme biosynthetic pathway (claim 1).  They teach co-expression of 5-aminolevulinic acid (ALA) dehydratase (a heme-biosynthetic enzyme) and apocatalase (a hemoprotein) in yeast (see column 3).  They teach this method for the production of increased amounts of hemoproteins, particularly hemoglobins and cytochromes (see column 4).  They teach that a particular host can be transformed with nucleic acids encoding a rate-limiting enzyme (such as ALA dehydratase) as well as a heme-binding agent (hemoprotein) (see column 5).  They specifically teach expression in yeast of recombinant hemoglobin (see paragraph bridging columns 6-7).
Mattoon claims a method of expressing a hemoprotein that comprises expressing both a heme biosynthetic enzyme and a heme-binding apoprotein, such as hemoglobin, myoglobin, or cytochrome P450 (see claims 1 and 13).  They claim the use of a promoter to drive expression (see claim 3), and the use of a sequence that facilitates secretion of the hemoprotein (claim 9).  They suggest promoters for the expression of both the biosynthetic enzyme and the hemoprotein, and suggest either inducible or constitutive promoters (see column 8).  
Mattoon does not specifically teach a secretion signal peptide.  They do not teach a tag or a detectable label or a transcription termination region.  They do not teach Bacillus host cells.
Liu teaches the use of Bacillus host cells as a cell factory for the production of microbial enzymes and industrially important biochemicals (see title and entire document).  They teach a variety of both inducible and constitutive promoters that can be used in Bacillus subtilis-based systems (page 6115). They teach the use of signal peptides to secrete heterologous proteins via various secretory pathways, including signal peptides of the Tat pathway (see paragraph bridging pages 6116-6117). 
Palmer teaches the unique ability of the TAT protein export system for transporting fully folded proteins (see abstract).  They teach the TAT export system is capable of transporting proteins with iron-sulphur clusters and hetero-oligomeric complexes (see right column page 484).
Nguyen teaches expression vectors for rapid purification of recombinant proteins in Bacillus subtilis (see title and entire document). Their vectors comprise a promoter and a terminator with a multiple cloning site between (see Figure 1 on page 90).  They teach the use of detectable c-Myc epitope tags for detecting the recombinant proteins expressed in B. subtilis (see Figure 3 on page 91) and also the use of His- and Strep-Tags (see right column on page 92).
At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to produce the hemoglobin taught by Mattoon along with a heme biosynthetic enzyme as taught by Mattoon in the Bacillus host cells taught by Liu.  It is clear that Mattoon encompasses and claims host cells generically, so Bacillus host cells would be encompassed by the claims of Mattoon. One would have been motivated to use Bacillus host cells because Liu teaches that this is a promising production platform and many products of Bacillus species have the status of generally recognized as safe (GRAS) (see paragraph bridging pages 6113-6114). The promoters and terminator taught by Liu and Nguyen provide the enabling aspects for expression of recombinant proteins in Bacillus host cells and using either an inducible or a constitutive promoter would have been an obvious choice given the teachings of Liu discussing the different promoter choices that were available (see page 6114).
With regard to the use of a signal peptide, Liu teaches that advances have been made in secretion of recombinant proteins (left column on page 6117) and Nguyen teaches that “Bacillus species are attractive industrial microorganisms for several reasons, such as high growth rate, their capacity to secrete proteins into the medium and their GRAS (generally regarded as safe) status with the Food and Drug Administration (FDA) for some species, including Bacillus subtilis”. One of ordinary skill in the art would have appreciated the utility in secreting a recombinant protein to the medium to facilitate purification of the recombinant protein, and this is a feature of Bacillus host cell systems that was clearly known in the prior art. Nguyen teaches that their tags can be used for either detection or purification of the recombinant proteins (Fig. 3 on page 91 and Fig. 4 on page 92), and therefore one would have been motivated to include such a tag for ease of detection and/or purification.
Palmer provides further motivation for using a signal peptide specifically from the TAT secretory pathway by teaching that the TAT pathway export system is capable of transporting proteins with iron-sulphur clusters and hetero-oligomeric complexes and fully-folded proteins.  
Applicant argues that the none of the cited references nor any proper combination thereof results in a reasonable expectation of success of a secreted heme-containing polypeptide from a bacterial cell with a secretion signal peptide from the TAT pathway or the SEC pathway (Resp 8).  This is not persuasive however, because Palmer specifically provides success for using the TAT pathway for exporting proteins with iron-sulphur clusters (such as heme proteins).
Applicant argues that one of ordinary skill in the art would not have sought to modify Mattoon to yield the claimed invention (Resp 8).  This is not persuasive, however, because it is clear that Mattoon contemplates host cells, generically, and is not limiting their invention only to yeast cells, and Liu and Nguyen both provide motivation for using Bacillus subtilis, as discussed above.
Applicant argues that Mattoon does not teach the importance of lnking a secretion signal peptide directly to a polypeptide and does not suggest the use of a signal peptide operably linked to a nucleic acid encoding a heme-containing polypeptide (Resp 8-9).  First, the Examiner would like to clarify that the claim requires a nucleic acid encoding a signal peptide to be operably linked to a nucleic acid encoding a heme-containing polypeptide (nucleic acid linked to nucleic acid – understood to be in-frame in order for this to be “operable”).  The first sentence in the paragraph has it correct – signal peptide is linked to polypeptide.  Secondly, this is an attack on the claims separately rather than considering the combination of references.  Nguyen and Liu both teach secretion and Palmer specifically teaches a secretion signal from the TAT pathway.
Applicant argues that claim 9 of Mattoon refers to a separate, second nucleic acid encoding a protein that facilitates secretion of a hemoprotein, not the nucleic acid seuqence encoding the heme biosynthetic enzyme from the base claim (Resp 9-10).  The Examiner had pointed to claim 9 for support that Mattoon contemplated secretion of the hemoprotein (see above), but the Examiner agrees with Applicant that Mattoon is not claiming a signal peptide fused to the hemeprotein to cause secretion.  The examiner is relying on Palmer for teaching the signal peptide for secretion and Liu and Nguyen for teaching the benefits and the well-known use of secretion for proteins-of-interest. The fact that Mattoon’s claim 9 does not teach a fused signal peptide for secretion does not take away from the combination of the references which does suggest the use of such a signal peptide.
Applicant argues that one of ordinary skill in the art would not have had an expectation of success in expressing a secreted heme-containing protein in a Bacillus host cell with a specific signal peptide because Liu describes secretion in Bacillus as difficult and unpredictable which could require a systems-level investigation of secretion pathways and mechanisms for enhanced secretion capability (Resp 10).  Applicant points to an excerpt from Liu showing that 24 signal peptides were screened with a reporter protein, and the best one provided variable exportation efficiency when used with different proteins (Resp 10). Applicant points to their Examples 1 and 4 showing that the Aquifex aeolicus hemoglobin was secreted from Bacillus subtilis using multiple different signal peptides (Resp pp. 10-11).
This is not persuasive, however, because the current claims do not require any particular efficiency level for the secretion nor do they require any particular heme-containing polypeptide or any particular enzyme nor do they require any particular signal peptide (with the exception of claim 7).  Therefore, this is arguing limitations that are not required by the current claims.  Furthermore, if the prior art teaches that some signal peptides work better than other and some enzymes secrete more efficiently than others, this does not constitute a "teaching away" from the combination of references cited by the Examiner.
Applicant argues that neither Nguyen nor Palmer describes or suggests the use of a bacterial cell to co-express a heme-containing polypeptide and a heme biosynthesis pathway enzyme (Resp 11).  This is not persuasive because it is an attack on the references individually rather than considering the combination of references as a whole.  Mattoon teaches the coexpression of a heme-containing polypeptide and a heme biosynthesis pathway enzyme, and Mattoon clearly contemplates bacterial host cells (Mattoon col 4 lines 29-32).


Obvious over Mattoon et al, Liu et al, Nguyen et al, Palmer et al,
 and Tjalsma et al
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mattoon et al (US Patent No. 5,824,511; issued on Oct. 20, 1998) in view of Liu et al (Appl. Microbio. Biotechnol (2013) Vol. 97; pp. 6113-6127; published online June 11, 2013), further in view of Nguyen et al (Current Microbiology (2007) Vol. 55; pp. 89-93), further in view of Palmer et al. (Nature Reviews (2012) Vol. 10; pp. 483-496), as applied to claims 1, 3, 4, 8, 9, 16-18, 49-51, and 56, above, and further in view of Tjalsma et al (Microbiology and Molecular Biology Reviews (2000) Vol. 64; pp. 515-547). Applicant’s arguments in the response received on Aug. 18, 2022, have been fully considered but were not found to be persuasive.
The claims are directed to a bacterial cell comprising an exogenous nucleic acid molecule comprising, in the 5’ to 3’ direction, a first promoter sequence operably linked to a first nucleic acid encoding a signal peptide operably linked to a nucleic acid encoding a heme-containing polypeptide, wherein the signal peptide is a secretion signal peptide from the twin-arginine translocation (TAT) pathway or the secrection (SEC) secretion pathway; and a second nucleic acid encoding a heme biosynthesis pathway enzyme, wherein the second nucleic acid is operably linked to the first promoter sequence or is operably linked to a second promoter sequence wherein the bacterial cell secretes the heme-containing polypeptide (claim 1); wherein the signal peptide comprises SEQ ID NO: 33 (claim 7).
Mattoon, Liu, Nguyen, and Palmer teach a bacterial cell comprising an exogenous nucleic acid molecule comprising, in the 5’ to 3’ direction, a first promoter sequence operably linked to a first nucleic acid encoding a signal peptide operably linked to a nucleic acid encoding a heme-containing polypeptide, wherein the signal peptide is a secretion signal peptide from the twin-arginine translocation (TAT) pathway; and a second nucleic acid encoding a heme biosynthesis pathway enzyme, wherein the second nucleic acid is operably linked to the first promoter sequence or is operably linked to a second promoter sequence wherein the bacterial cell secretes the heme-containing polypeptide (see rejection under 35 USC 103, above).
Mattoon, Liu, Nguyen, and Palmer do not teach a signal peptide comprising SEQ ID NO: 33.
Tjalsma teaches signal peptides from Bacillus subtilus (see entire document).  On page 520 in Table 1, Tjalsma et al teach predicted signal peptides from various proteins, and the first one on the list is referred to a “AbnA” and comprises the instant SEQ ID NO: 33 in its entirety (see amino acid sequence in Table 1 for AbnA).  AbnA was known in the art to be a signal peptide for the TAT pathway.
At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to substitute the AbnA signal peptide taught by Tjalsma et al for the signal peptides encoded in the vectors taught by Liu et al and Nguyen et al.  This is a substitution of a functional equivalent, and in the absence of any showing of criticality or unexpected results, this is an obvious variation on the expression systems taught by Liu et al and vectors taught by Nguyen et al.
Applicant argues that Tjalsma states that secretion of proteinsby Bacillus species is often severely hampered due to bottlenecks in the secretion pathway including poor targeting to the translocase, degradation, and slow or incorrect folding (Resp 11).  This is not persuasive, however, because there is no requirement for a 100% guarantee of success in order for a claimed invention to be obvious, just an expectation of success.  The teachings of Liu, Nguyen, and Palmer would have provided one of ordinary skill in the art with the expectation of success and with the motivation for using one of the promising Bacillus expression systems.
Applicant argues that Tjalsma states that different amino-terminal signal peptides tend to be quite similar in structure but small differences can cause cleavage by different Spases, export via different pathways, and transport to different destinations (Resp 11).  Applicant points out that Tjalsma states that the factors that direct different exported proteins into distinct pathways such as the Sec or the Tat pathway need to be defined, and optimization of the specificity and capacity for protein secretion, folding, and quality control will require unravelling the mechanisms in Bacillus (Resp 11-2).
This is not persuasive, however, because any mechanism of secretion (i.e. TAT pathway or SEC pathway or any other secretion pathway) would satisfy the instant claim, and one of ordinary skill in the art would not need to know the mechanism so long as some heme-loaded protein is sevreted from the bacterial cell.
Applicant argues that given the teachings of Tjalsma, one of ordinary skill in the art would not have had a reasonable expectation of success for expressing a sufficient amount of a heme-binding apoprotein to result in the expression of the hemoprotein (Resp 12).  This is not persuasive, however, because the instant claims do not require an particular yield or quantity, therefore, even a small amount of hemoprotein being produced and secreted would satisfy the current claims.

Obvious over Mattoon et al in view of Liu et al, Nguyen et al, Palmer et al,
and Gruber
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mattoon et al (US Patent No. 5,824,511; issued on Oct. 20, 1998) in view of Liu et al (Appl. Microbio. Biotechnol (2013) Vol. 97; pp. 6113-6127; published online June 11, 2013), further in view of Nguyen et al (Current Microbiology (2007) Vol. 55; pp. 89-93), further in view of Palmer et al. (Nature Reviews (2012) Vol. 10; pp. 483-496), as applied to claims 1, 3, 4, 8, 9, 16-18, and 49-51, above, and further in view of Gruber, J.V. (US Patent No. 8,021,695; issued on Sept. 20, 2011). Applicant’s arguments in the response received on Aug. 18, 2022, have been fully considered but were not found to be persuasive.
The claim is directed to a bacterial cell co-expressing a heme-biosynthetic enzyme and a hemoprotein; the cell comprising a nucleic acid molecule comprising a promoter and a sequence encoding a signal peptide from the TAT pathway or the secrection (SEC) secretion pathway and a heme-containing polypeptide; wherein the hemoprotein is leghemoglobin.
Mattoon, Liu,  Nguyen, and Palmer teach a cell co-expressing a heme-biosynthetic enzyme and a hemoprotein; the cell comprising a nucleic acid molecule comprising a promoter and a sequence encoding a signal peptide from the TAT pathway and a heme-containing polypeptide (see rejection of claims 1, 3, 4, 8, 9, 16-18, and 49-51, above).
Mattoon, Liu, Ngueyn, and Palmer do not teach expression of leghemoglobin.
Gruber teaches and claims compositions comprising leghemoglobin (see entire document and claim 1).  
At the time the instant application was filed it would have been obvious and within the scope of one of ordinary skill in the art to substitute leghemoglobin for the hemoglobin taught be Mattoon et al.  Because Gruber utilizes leghemoglobin in his claimed composition, one of ordinary skill in the art would have appreciated that having a convenient source of recombinant leghemoglobin would have been an efficient substitution over purifying the leghemoglobin from soybean roots.  Furthermore, Mattoon et al clearly anticipate co-expression of ANY heme-binding protein with their heme-biosynthetic enzyme, therefore, the leghemoglobin taught by Gruber would clearly meet this need.  This is an obvious substitution of one hemoprotein for another and would have resulted in predictable results; that of host cells expressing recombinant leghemoglobin.
Applicant argues that Gruber does not remedy the deficiencies of Mattoon, Liu, Nguyen, and Palmer (Resp 12).  This is not persuasive, however, because Mattoon, Liu, Nguyen, and Palmer are not found to be deficient for rendering claim 1 obvious.
Applicant argues that the leghemoglobin disclosed in Gruber is extracted from plant roots, and Gruber does not teach, suggest, or motivate one of ordinary skill to produce or isolate leghemoglobin from a reccombinant bacterium (Resp 12).  This is not persuasive, however, because the suggestion and motivation for growing a hemoprotein in bacteria comes from Mattoon, Liu, Nguyen, and Palmer.  Gruber is provided to show that leghemoglobin was known in the art and could be substituted for any of the other hemoproteins taught by Mattoon.  Mattooon clearly contemplates their system to be used for any hemoprotein and does not limit their invention to one particular type of hemoprotein, therefore, the teachings of Mattoon invite one of ordinary skill in the art to substitute any known hemoprotein.



Summary

	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662


/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662